Name: 83/227/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council of 18 April 1983 laying down the arrangements applicable to trade between Greece and Yugoslavia in products covered by that Community
 Type: Decision
 Subject Matter: nan
 Date Published: 1983-05-13

 Avis juridique important|41983D022783/227/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council of 18 April 1983 laying down the arrangements applicable to trade between Greece and Yugoslavia in products covered by that Community Official Journal L 126 , 13/05/1983 P. 0018 - 0022 Spanish special edition: Chapter 11 Volume 18 P. 0215 Portuguese special edition Chapter 11 Volume 18 P. 0215 +++++DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY , MEETING WITHIN THE COUNCIL OF 18 APRIL 1983 LAYING DOWN THE ARRANGEMENTS APPLICABLE TO TRADE BETWEEN GREECE AND YUGOSLAVIA IN PRODUCTS COVERED BY THAT COMMUNITY ( 83/227/ECSC ) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY , MEETING WITHIN THE COUNCIL , WHEREAS THE MEMBER STATES HAVE CONCLUDED AMONG THEMSELVES THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY ; WHEREAS THE PROTOCOL TO THE AGREEMENT BETWEEN THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY AND THE SOCIALIST FEDERAL REPUBLIC OF YUGOSLAVIA , HEREINAFTER REFERRED TO RESPECTIVELY AS " THE PROTOCOL " AND " THE AGREEMENT " , TO TAKE ACCOUNT OF THE ACCESSION OF THE HELLENIC REPUBLIC TO THE COMMUNITY , WAS SIGNED ON 1 APRIL 1982 ; WHEREAS , PENDING THE ENTRY INTO FORCE OF THE PROTOCOL , THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY SHOULD , IN THE LIGHT OF THE PROVISIONS OF THE SAID PROTOCOL , LAY DOWN AUTONOMOUSLY THE ARRANGEMENTS APPLICABLE TO TRADE BETWEEN GREECE AND YUGOSLAVIA ; IN AGREEMENT WITH THE COMMISSION , HAVE DECIDED AS FOLLOWS : ARTICLE 1 UNTIL THE ENTRY INTO FORCE OF THE PROTOCOL , THE ARRANGEMENTS APPLICABLE TO TRADE BETWEEN GREECE AND YUGOSLAVIA SHALL BE THOSE RESULTING FROM THE ANNEX TO THIS DECISION . ARTICLE 2 MEMBER STATES SHALL TAKE THE MEASURES NECESSARY TO IMPLEMENT THIS DECISION . DONE AT LUXEMBOURG , 18 APRIL 1983 . THE PRESIDENT I . KIECHLE ANNEX SPECIFIC CONDITIONS OF APPLICATION OF THE AGREEMENT BETWEEN THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY AND THE SOCIALIST FEDERAL REPUBLIC OF YUGOSLAVIA CONSEQUENT UPON THE ACCESSION OF THE HELLENIC REPUBLIC ARTICLE 1 1 . FOR THE PRODUCTS SPECIFIED IN THE ANNEX , THE VOLUME OF THE ANNUAL CEILINGS APPLIED BY THE COMMUNITY TO PRODUCTS ORIGINATING IN YUGOSLAVIA , IN ACCORDANCE WITH ARTICLE 3 OF THE AGREEMENT , SHALL BE INCREASED . THE VOLUME OF THE ANNUAL CEILINGS FOR 1983 FOR THE PRODUCTS IN QUESTION IS LAID DOWN IN THE ANNEX . 2 . UNDER THE COMMUNITY CEILINGS ESTABLISHED FOR THE PRODUCTS LISTED IN ARTICLE 3 OF THE AGREEMENT , THE HELLENIC REPUBLIC SHALL APPLY CUSTOMS DUTIES CALCULATED IN ACCORDANCE WITH ARTICLE 2 . 3 . IF , DURING THE PERIOD OF APPLICATION OF THE TRANSITIONAL MEASURES , CUSTOMS DUTIES APPLICABLE TO THIRD COUNTRIES ARE REINTRODUCED BY THE COMMUNITY IN RESPECT OF IMPORTS OF PRODUCTS REFERRED TO IN ARTICLE 3 OF THE AGREEMENT ; THE HELLENIC REPUBLIC SHALL REINTRODUCE THE CUSTOMS DUTIES APPLICABLE TO THIRD COUNTRIES IN RESPECT OF THE SAME PRODUCTS ON THE DATE IN QUESTION . ARTICLE 2 FOR THE PRODUCTS COVERED BY THE AGREEMENT , THE HELLENIC REPUBLIC SHALL PROGRESSIVELY ABOLISH THE CUSTOMS DUTIES APPLIED ON THE IMPORT OF PRODUCTS ORIGINATING IN YUGOSLAVIA IN ACCORDANCE WITH THE FOLLOWING TIMETABLE : - ON THE DATE OF THIS DECISION'S ENTRY INTO FORCE , EACH DUTY SHALL BE REDUCED TO 60 % OF THE BASIC DUTY , - THE THREE OTHER REDUCTIONS OF 20 % EACH SHALL BE MADE ON : - 1 JANUARY 1984 , - 1 JANUARY 1985 , - 1 JANUARY 1986 . ARTICLE 3 THE BASIC DUTY TO WHICH THE SUCCESSIVE REDUCTIONS AS PROVIDED FOR IN ARTICLE 2 ARE TO BE APPLIED SHALL , FOR EACH PRODUCT , BE THE DUTY ACTUALLY APPLIED ON 1 JULY 1980 BY THE HELLENIC REPUBLIC IN RESPECT OF YUGOSLAVIA . ARTICLE 4 1 . THE HELLENIC REPUBLIC SHALL PROGRESSIVELY ABOLISH CHARGES HAVING EQUIVALENT EFFECT TO CUSTOMS DUTIES ON PRODUCTS ORIGINATING IN YUGOSLAVIA IN ACCORDANCE WITH THE FOLLOWING TIMETABLE : - ON THE DATE OF THIS DECISION'S ENTRY INTO FORCE , EACH CHARGE SHALL BE REDUCED TO 60 % OF THE BASIC RATE , - THE THREE OTHER REDUCTIONS OF 20 % EACH SHALL BE MADE ON : - 1 JANUARY 1984 , - 1 JANUARY 1985 , - 1 JANUARY 1986 . 2 . THE BASIC RATE TO WHICH THE SUCCESSIVE REDUCTIONS AS PROVIDED FOR IN PARAGRAPH 1 ARE TO BE APPLIED SHALL , FOR EACH PRODUCT , BE THE RATE APPLIED BY THE HELLENIC REPUBLIC ON 31 DECEMBER 1980 IN RESPECT OF THE COMMUNITY OF NINE . 3 . ANY CHARGE HAVING EQUIVALENT EFFECT TO A CUSTOMS DUTY ON IMPORTS , INTRODUCED AS FROM 1 JANUARY 1979 , IN TRADE BETWEEN GREECE AND YUGOSLAVIA SHALL BE ABOLISHED . ARTICLE 5 IF THE HELLENIC REPUBLIC SUSPENDS OR REDUCES CUSTOMS DUTIES OR CHARGES HAVING EQUIVALENT EFFECT ON PRODUCTS IMPORTED FROM THE COMMUNITY OF NINE MORE QUICKLY THAN DETERMINED BY THE TIMETABLE SET OUT IN ARTICLES 2 AND 4 , THE HELLENIC REPUBLIC SHALL ALSO SUSPEND OR REDUCE TO THE SAME LEVEL THOSE DUTIES OR CHARGES HAVING EQUIVALENT EFFECT ON PRODUCTS ORIGINATING IN YUGOSLAVIA . ARTICLE 6 1 . IMPORT DEPOSITS AND CASH PAYMENTS IN FORCE IN GREECE ON 31 DECEMBER 1980 WITH REGARD TO PRODUCTS ORIGINATING IN YUGOSLAVIA SHALL BE ELIMINATED IN ACCORDANCE WITH THE FOLLOWING TIMETABLE : - FROM THE DATE OF THIS DECISION'S ENTRY INTO FORCE : 75 % , - 1 JANUARY 1984 : 25 % . 2 . IF IN RELATION TO THE COMMUNITY OF NINE THE HELLENIC REPUBLIC REDUCES THE RATE OF IMPORT DEPOSITS OR CASH PAYMENTS MORE QUICKLY THAN DETERMINED BY THE TIMETABLE SET OUT IN PARAGRAPH 1 , THE HELLENIC REPUBLIC SHALL MAKE THE SAME REDUCTION WITH REGARD TO IMPORTS ORIGINATING IN YUGOSLAVIA . ANNEX LIST REFERRED TO IN ARTICLE 1 BRUSSELS NOMENCLATURE HEADING NO ( CCCN ) * DESCRIPTION * CEILING ( TONNES ) 73.10 * BARS AND RODS ( INCLUDING WIRE ROD ) , OF IRON OR STEEL , HOT-ROLLED , FORGED , EXTRUDED , COLD-FORMED OR COLD-FINISHED ( INCLUDING PRECISION-MADE ) ; HOLLOW MINING DRILL STEEL : * A . NOT FURTHER WORKED THAN HOT-ROLLED OR EXTRUDED * D . CLAD OR SURFACE-WORKED ( FOR EXAMPLE , POLISHED , COATED ) : * 1 . NOT FURTHER WORKED THAN CLAD : * A ) HOT-ROLLED OR EXTRUDED * 19 110 73.11 * ANGLES , SHAPES AND SECTIONS , OR IRON OR STEEL , HOT-ROLLED , FORGED , EXTRUDED , COLD-FORMED OR COLD-FINISHED ; SHEET PILING OF IRON OR STEEL , WHETHER OR NOT DRILLED , PUNCHED OR MADE FROM ASSEMBLED ELEMENTS : * A . ANGLES , SHAPES AND SECTIONS : * I . NOT FURTHER WORKED THAN HOT-ROLLED OR EXTRUDED * IV . CLAD OR SURFACE-WORKED ( FOR EXAMPLE , POLISHED , COATED ) : * A ) NOT FURTHER WORKED THAN CLAD : * 1 . HOT-ROLLED OR EXTRUDED * B . SHEET PILING * 2 728 73.12 * HOOP AND STRIP , OF IRON OR STEEL , HOT-ROLLED OR COLD-ROLLED : * A . NOT FURTHER WORKED THAN HOT-ROLLED * B . NOT FURTHER WORKED THAN COLD-ROLLED : * I . IN COILS FOR THE MANUFACTURE OF TINPLATE ( A ) * C . CLAD , COATED OR OTHERWISE SURFACE-TREATED : * III . TINNED : * A ) TINPLATE * V . OTHER ( FOR EXAMPLE , COPPER-PLATED , ARTIFICIALLY OXIDIZED , LACQUERED , NICKEL-PLATED , VARNISHED , CLAD , PARKERIZED , PRINTED ) : * A ) NOT FURTHER WORKED THAN CLAD : * 1 . HOT-ROLLED * 5 638 73.13 * SHEETS AND PLATES , OF IRON OR STEEL , HOT-ROLLED OR COLD-ROLLED : * A . " ELECTRICAL " SHEETS AND PLATES * B . OTHER SHEETS AND PLATES : * I . NOT FURTHER WORKED THAN HOT-ROLLED * II . NOT FURTHER WORKED THAN COLD-ROLLED , OF A THICKNESS OF : * B ) MORE THAN 1 MM BUT LESS THAN 3 MM * C ) 1 MM OR LESS * III . NOT FURTHER WORKED THAN BURNISHED , POLISHED OR GLAZED * IV . CLAD , COATED OR OTHERWISE SURFACE-TREATED : * B ) TINNED * C ) ZINC-COATED OR LEAD-COATED * D ) OTHER ( FOR EXAMPLE , COPPER-PLATED , ARTIFICIALLY OXIDIZED , LACQUERED , NICKEL-PLATED , VARNISHED , CLAD , PARKERIZED , PRINTED ) * V . OTHERWISE SHAPED OR WORKED : * A ) CUT INTO SHAPES OTHER THAN RECTANGULAR SHAPES , BUT NOT FURTHER WORKED : * 2 . OTHER * 34 953 73.15 * ALLOY STEEL AND HIGH CARBON STEEL IN THE FORMS MENTIONED IN HEADING NOS 73.06 TO 73.14 : * A . HIGH CARBON STEEL : * I . INGOTS , BLOOMS , BILLETS , SLABS AND SHEET BARS : * B ) OTHER : * 1 . INGOTS * 2 . BLOOMS , BILLETS , SLABS AND SHEET BARS * III . COILS FOR RE-ROLLING * IV . UNIVERSAL PLATES * V . BARS AND RODS ( INCLUDING WIRE ROD ) AND HOLLOW MINING DRILL STEEL ; ANGLES , SHAPES AND SECTIONS : * B ) NOT FURTHER WORKED THAN HOT-ROLLED OR EXTRUDED * D ) CLAD OR SURFACE-WORKED ( FOR EXAMPLE , POLISHED , COATED ) : * 1 . NOT FURTHER WORKED THAN CLAD : * AA ) HOT-ROLLED OR EXTRUDED * VI . HOOP AND STRIP : * A ) NOT FURTHER WORKED THAN HOT-ROLLED * C ) CLAD , COATED OR OTHERWISE SURFACE-TREATED : * 1 . NOT FURTHER WORKED THAN CLAD : * AA ) HOT-ROLLED * VII . SHEETS AND PLATES : * A ) NOT FURTHER WORKED THAN HOT-ROLLED * B ) NOT FURTHER WORKED THAN COLD-ROLLED , OF A THICKNESS OF : * 2 . LESS THAN 3 MM * C ) POLISHED , CLAD , COATED OR OTHERWISE SURFACE-TREATED * D ) OTHERWISE SHAPED OR WORKED : * 1 . CUT INTO SHAPES OTHER THAN RECTANGULAR SHAPES , BUT NOT FURTHER WORKED * B . ALLOY STEEL : * I . INGOTS , BLOOMS , BILLETS , SLABS AND SHEET BARS : * B ) OTHER : * 1 . INGOTS : * BB ) OTHER * 2 . BLOOMS , BILLETS , SLABS AND SHEET BARS * III . COILS FOR RE-ROLLING * IV . UNIVERSAL PLATES * V . BARS AND RODS ( INCLUDING WIRE ROD ) AND HOLLOW MINING DRILL STEEL ; ANGLES , SHAPES AND SECTIONS : * B ) NOT FURTHER WORKED THAN HOT-ROLLED OR EXTRUDED * D ) CLAD OR SURFACE-WORKED ( FOR EXAMPLE , POLISHED , COATED ) : * 1 . NOT FURTHER WORKED THAN CLAD : * AA ) HOT-ROLLED OR EXTRUDED * B . VI . HOOP AND STRIP : * A ) NOT FURTHER WORKED THAN HOT-ROLLED * C ) CLAD , COATED OR OTHERWISE SURFACE-TREATED : * 1 . NOT FURTHER WORKED THAN CLAD : * AA ) HOT-ROLLED * VII . SHEETS AND PLATES : * A ) " ELECTRICAL " SHEETS AND PLATES * B ) OTHER SHEETS AND PLATES : * 1 . NOT FURTHER WORKED THAN HOT-ROLLED * 2 . NOT FURTHER WORKED THAN COLD-ROLLED , OF A THICKNESS OF : * BB ) LESS THAN 3 MM * 3 . POLISHED , CLAD , COATED OR OTHERWISE SURFACE-TREATED * 4 . OTHERWISE SHAPED OR WORKED : * AA ) CUT INTO SHAPES OTHER THAN RECTANGULAR SHAPES , BUT NOT FURTHER WORKED * 19 041 ( A ) ENTRY UNDER THIS SUBHEADING IS SUBJECT TO CONDITIONS TO BE DETERMINED BY THE COMPETENT AUTHORITIES .